

EXHIBIT 10.1
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”),
effective as of January 1, 2009, is by and between Pharma-Bio Serv, Inc. (PBSV),
a Delaware corporation, and Pharma-Bio Serv PR Inc., a Puerto Rico corporation,
having its principal office at 373 Mendez Vigo, Suite 110, Dorado, Puerto Rico,
00646 (the “Company”), and Elizabeth Plaza, residing at 363 Dorado Beach East,
Dorado, Puerto Rico, 00646-2096 (“Executive”).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of January 2, 2008, as such Employment Agreement may be
amended, restated or otherwise modified from time to time (the “Employment
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement; and


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement Amendment, dated as of June 9, 2008, extending the term of the
Employment Agreement to January 1, 2010 (the “First Amendment”); and


 WHEREAS, the Company and Executive have agreed upon new terms of Compensation
under Sections 3(a) and 3(b)(iv) of the Employment Agreement; and


WHEREAS, the parties hereto desire to further amend the Employment Agreement, as
set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:


1.           Section 3(a) of the Employment Agreement is amended as follows:
 
3.           Compensation and Other Benefits.
 
(a) 
For her services during the Employment Term, the Company shall pay Executive a
salary (“Salary”) at the annual rate of $200,000.  All Salary payments shall be
payable in such installments as the Company regularly pays its executive
officers, but not less frequently than semi-monthly.

  

2.           Section 3(b)(iv) of the Employment Agreement is amended as follows:


(iv)
A company automobile, provided, that the total costs for the automobile
including lease payments, insurance, maintenance and any other costs and
expenses relating to the automobile shall not exceed $1,400 per month.



 
 

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous Provisions.
  

a)           No Other Amendments. Except as explicitly amended by the terms of
the First Amendment and this Second Amendment, the terms of the Employment
Agreement shall remain in effect and are unchanged by this Second Amendment.
 
b)           Entire Agreement. The Employment Agreement, as amended by the First
Amendment and this Second Amendment, constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.
 
c)           Governing Law. This Second Amendment shall be governed by and
construed in accordance with the laws of the Commonwealth of Puerto Rico,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Puerto Rico or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the
Commonwealth of Puerto Rico.
 
d)           Parties in Interest. This Second Amendment shall be binding upon
and inure solely to the benefit of each party and its successors and permitted
assigns and, nothing in this Second Amendment, express or implied, is intended
to or shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Second Amendment.
 
e)           Counterparts.  This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Second Amendment by facsimile shall be
effective as delivery of a mutually executed counterpart to this Second
Amendment.


 
[SIGNATURES ON FOLLOWING PAGE]


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Employment Agreement to be duly executed as of the day and year first above
written.
 

 
PHARMA-BIO SERV, INC.
         
 
By:
/s/ Kirk Michel       Name: Kirk Michel       Title:  Chairman of Compensation
Committee             Date:  March 11, 2009  

 
 

  EXECUTIVE          
 
/s/ Elizabeth Plaza    
Elizabeth Plaza
           
Date:  March 11, 2009
 

 
 
 
3

--------------------------------------------------------------------------------

 